ORDER
Petitioner Partida faces removal based upon a conviction for an aggravated felony. In his petition for review, petitioner does not challenge the classification of his prior *113conviction as an “aggravated felony” under the Immigration and Nationality Act, 8 U.S.C. § 1101(a)(43)(A), and we agree that it so qualifies. That being the case, we lack jurisdiction to review petitioner’s order of removal. 8 U.S.C. § 1252(a)(2)(C). We therefore treat his petition as a petition for a writ of habeas corpus under 28 U.S.C. § 2241, and transfer it to the United States District Court for the District of Oregon. See Cazarez-Gutierrez v. Ashcroft, 382 F.3d 905, 919 (9th Cir.2004) (citing 28 U.S.C. § 1631). Upon transfer, Partida may make any necessary amendments to perfect the form of the petition. See Salvatierra-Cermeno v. Gonzales, 404 F.3d 1119, slip op. at 4190 (9th Cir.2005).
PETITION TRANSFERRED.